     ..                                                                    --~-- '·
          ~
..~ •AO 245B (Rev. 02/0-8/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of!   (j
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                     v.                                                  (For Offenses Committed On or After November 1, 1987)


                                  Manuel Ruiz-Ceja                                       Case Number: 3:19-mj-23735

                                                                                         Chloe S. Dillon
                                                                                         Defendant's Attorney


    REGISTRATION NO. 88989298

    THE DEFENDANT:
     lZl pleaded guilty to count(s) _l_o_fC_o_m2cp_la1_·_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     •        was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                                  Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1
      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                     \I
                                    Q'. TIME SERVED                                   • ________ days
      lZl     Assessment: $10 WAIVED          IZl Fine: WAIVED
      lZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the      defendant's possession at the time of arrest upon their deportation or removal.
     D        Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, September 12, 2019
                                                                                      Date of Imposition of Sentence
                              /        ./
                             //~
                                                                                        . -1·,,/1        \1'
                                                                                                        •,        \\
                                                                                                                  ,,._
   Received                 ~,;\                                                       / ,,...,.,~ , ,.~ . \. ;:~:J ~
                   -D-USM_L-+s'._,,'-,!------
                                                                                      HONORABLE RICHARD L. PUGLISI
                                                                                      UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                             3:19-mj-23735
